DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application claims benefit of 62/953,464 12/24/2019. 
                                                            Oath/Declaration
3.   The oath/declaration filed on 11/26/2020 is acceptable.
                                                                   Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                               Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 11/26/2020 and 05/25/2021.
                                                            Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – DISPLAY DEVICE INCLUDING BLUE ORGANIC LIGHT EMITTING DIODE AND BLUE LIGHT BLOCKING LAYER – or is suggested by the applicant.
      The specification needs to be updated.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHO (U.S. Publication No. 2016/0197132 A1) in view of PARK et al., hereafter “PARK” (U.S. Publication No. 2020/0091464 A1) and further in view of KIM (U.S. Publication No. 2019/0214376 A1).
      Regarding claim 1, CHO discloses a display device, comprising: 
             a substrate (110); 
             a first inorganic layer (120, para [0061]) disposed on the substrate (110); 
             a thin film transistor (T2) disposed on the first inorganic layer (120), comprising a metal oxide semiconductor (135b, para [0064]), a gate electrode (125b) overlapping the metal oxide semiconductor (135b), a source electrode (176b) and a drain electrode (177b) electrically connected with the metal oxide semiconductor (135b); 
              a storage capacitor (Cst) comprising a first electrode (128) and a second electrode (178), the first electrode (128) electrically insulated from the second electrode (178) and overlapped with the second electrode (178), wherein the first electrode (128) is electrically connected with the gate electrode (125b), and the second electrode (178) is electrically connected with the source electrode (176b) (e.g. Fig. 1); 
          a first organic layer (180, see Fig. 5 and para [0132] in WANG et al. (U.S. Publication No. 2019/0304373 A1 recites the passivation layer 180, which may be a planarizing layer, may include an organic insulating material) disposed on the thin film transistor (T2), comprising a contact via (181, para [0086]); 
          a blue organic light emitting diode comprising an anode, a cathode, and a blue organic light emitting layer (720, para [0089]) disposed therebetween, the blue organic light emitting layer (720) electrically connected with the anode (710) and the cathode (730), the anode (710) electrically connected with the source electrode (176b, the anode is well known electrically connected to source electrode OR drain electrode, see Fig. 1 and para [0097] in Lee et al (U.S. Publication No. 2019/0198594 A1) through the contact via (181) (e.g. Fig. 3).
      CHO discloses the features of the claimed invention as discussed above, but does not disclose a first sealing layer disposed on the blue organic light emitting diode; a wavelength conversion layer disposed on the first sealing layer; a blue light blocking layer disposed on the wavelength conversion layer; and a second sealing layer disposed on the blue light blocking layer.
     PARK, however, discloses a first sealing layer (170) disposed on the blue organic light emitting diode (OL1/L11, para [0058]-[0059]); a wavelength conversion layer (341) disposed on the first sealing layer (170); a blue light blocking layer  (331a, para [0167]) disposed on the wavelength conversion layer (341) (e.g. Fig. 13).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHO to provide a first sealing layer disposed on the blue organic light emitting diode; a wavelength conversion layer disposed on the first sealing layer; a blue light blocking layer disposed on the wavelength conversion layer as taught by PARK for a purpose of preventing color-converted light from being emitted from the first wavelength conversion pattern.
      CHO and PARK discloses the features of the claimed invention as discussed above, but does not disclose a second sealing layer disposed on the blue light blocking layer.
     KIM, however, discloses a second sealing layer (ECL, para [0035]) disposed on the blue light blocking layer (BLB, para [0035]) (e.g. Fig. 1).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHO and PARK to provide a second sealing layer disposed on the blue light blocking layer as taught by KIM for a purpose of preventing the blue light transmitted and reflected for the display device.
      Regarding claim 2, CHO, PARK and KIM (citations to CHO unless otherwise noted) discloses further comprising: a second inorganic layer (140, para [0067]) disposed between the gate electrode (125b) and the metal oxide semiconductor (135b); and a third inorganic layer (160, para [0077]) disposed between the source electrode (176b) and the gate electrode (125b) (e.g. Fig. 3).
      Regarding claim 3, CHO, PARK and KIM (citations to CHO unless otherwise noted) discloses wherein the first electrode (128) of the storage capacitor (Cst) is disposed between the second inorganic layer (140) and the third inorganic layer (160) (e.g. Fig. 3).
        Regarding claim 4, CHO, PARK and KIM (citations to CHO unless otherwise noted) discloses wherein the first electrode (128) of the storage capacitor (Cst) is disposed between the third inorganic layer (160) and the first organic layer (120) (e.g. Fig. 3).
                                                      Allowable Subject Matter
8.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the first electrode of the storage capacitor is disposed between the substrate and the first inorganic layer as cited in claim 5 and wherein the second electrode of the storage capacitor is disposed between the second inorganic layer and the third inorganic layer as cited in claim 6 and wherein the second electrode of the storage capacitor is disposed between the third inorganic layer and the first organic layer as cited in claim 7 and wherein the second electrode of the storage capacitor is disposed between the substrate and the first inorganic layer as cited in claim 8 and further comprising a fourth inorganic layer and a fifth inorganic layer disposed between the gate electrode and the first organic layer as cited in claim 9 and further comprising an auxiliary electrode electrically connected with the cathode, wherein a thickness of the auxiliary electrode is greater than a thickness of the cathode as cited in claim 12.
        Claims 10-11 and 13-20 are directly or indirectly depend on claims 9 and 12, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/PHUC T DANG/Primary Examiner, Art Unit 2892